Name: 87/580/EEC: Commission Decision of 30 November 1987 approving a programme on minor crops in the Netherlands pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  farming systems;  plant product
 Date Published: 1987-12-12

 Avis juridique important|31987D058087/580/EEC: Commission Decision of 30 November 1987 approving a programme on minor crops in the Netherlands pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch text is authentic) Official Journal L 349 , 12/12/1987 P. 0055 - 0055*****COMMISSION DECISION of 30 November 1987 approving a programme on minor crops in the Netherlands pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch text is authentic) (87/580/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 560/87 (2), and in particular Article 5 thereof, Whereas on 22 May 1986 the Netherlands Government forwarded a programme on minor crops; whereas it provided further information on 14 April, 2 June and 20 July 1987; Whereas the aim of that programme is to rationalize and modernize harvesting, market preparation, processing and marketing equipment for the various crops so as to increase the competitiveness of the sector and add value to the products; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the products concerned, the structural situation of the regions concerned and the conditions of competition enable aid from the Fund to be extended to specialized harvesting equipment for flax and certain opengrown crops under the second paragraph of Article 5 of the abovementioned Regulation; Whereas approval as regards flax must not cover shives, a product not listed in Annex II to the Treaty, nor medicinal pharmaceutical products not listed in Annex II to the Treaty; Whereas the programme contains sufficient data, as referred to in Article 3 of Regulation (EEC) No 355/77, showing that the objectives of Article 1 of that Regulation can be achieved in the minor crops sector in the Netherlands; whereas the time limit laid down for the implementation of the programme does not exceed the period provided for in Article 3 (1) (g) of that Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Stuctures, HAS ADOPTED THIS DECISION: Article 1 The programme on minor crops forwarded by the Netherlands Government on 22 May 1986, and supplemented on 14 April, 2 June and 20 July 1987 pursuant to Regulation (EEC) No 355/77, is hereby approved, including the investments in harvesting equipment as referred to in Article 6 of that Regulation as regards flax and certain open-grown crops but not including the investments relating to shives, a product not listed in Annex II of the Treaty, and certain other products, in particular pharmaceutical or medicinal products not listed in Annex II. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done in Brussels, 30 November 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 57, 27. 2. 1987, p. 6.